Citation Nr: 1437543	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment of the Veteran's disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

Veteran represented by: 	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1973.  The appellant is his ex-wife, who seeks apportionment of the Veteran's disability pension benefits on behalf of the Veteran's children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which determined that the children for whom the appellant applied for an apportionment are all over the age of 23 and thus ineligible for an apportionment of benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with the claim on appeal, a Travel Board hearing was scheduled in June 2012 but the appellant failed to report for the hearing.  However, it appears that the appellant was not properly notified of the hearing scheduled in June 2012 as the notice letter was sent to a wrong address.  The record reflects that the correspondence sent to the appellant dated in May 2012 notifying her of the hearing was sent to a wrong address and returned as undeliverable to the RO in June 2012.  In June 2014, the appellant, through her representative, requested rescheduling of the Travel Board hearing with a proper notification as to the date and time of the hearing.  Under these circumstances, the Board finds that a remand is warranted in order for the RO to reschedule the appellant for a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before the Board at the RO.  Notify the appellant, and the Veteran, of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  Once the hearing is conducted, or in the event the appellant cancels her hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

